DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an arm unit including a grasping part…” in claims 1 and 15-17; “a brake unit…” in claims 1 and 15-17; “a state determination unit…” in claims 1 and 17; “a brake control unit…” in claims 1 and 17; “a target angle derivation unit…” in claim 3; “a joint angle determination unit…” in claim 3; “ a positioning determination unit…” in claim 4; “ a detector…” in claim 5; “an in-region operation determination unit…” in claim 6; “an obstacle sensing unit…” in claim 7; “a collision determination unit…” in claim 7; “a force sensor configured to detect the direction of pressure applied to the arm unit…” in claim 8; “a movement control unit…” in claim 11; “a reception unit…” in claim 11; and “a support unit” in claim 13; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamatsu (US 2007/0118249 A1).
	Regarding claims 1 and 17, Nagamatsu discloses a work support device comprising: an arm unit (Figs. 1-2 and 4, elements 1, 7a1) including a grasping part (Fig. 4, element 17a1) configured to grasp an object (Fig. 1, element 4), a plurality of joint parts (rotation transmission systems), and a plurality of link parts (Figs. 2-3, elements 11-16, linkage) actuatably coupled through each joint part (paragraph 0024, 0026, 0031, 0038, 0040-0047, 0052-0053); a brake unit (braking unit, braking means) provided to (via Fig. 3, element 19, 24) at least one of the joint parts to restrict actuation of the arm unit (paragraph 0064-0066); a state determination unit (Fig. 3, element 20, 25) configured to determine a state (actual position, pose) of the arm unit (paragraph 0048, 0054-0066, 0077); and a brake control unit (Fig. 3, element 18; Fig. 5, element S10) configured to control the brake unit to restrict the actuation of the arm unit in accordance with the state of the arm unit (paragraph 0062-0065, 0156-0158). 
Regarding claim 2, Nagamatsu discloses the work support device according to claim 1, wherein the grasping part and one of the link parts are coupled with each other through one of the joint parts (e.g., hand joint 16; wrist joint 15), and the link parts are coupled with each other through one of the joint parts (rotation transmission systems), and the brake unit restricts actuation of the arm unit by restricting actuation of the at least one of the joint parts (paragraph 0037-0045, 0065). 
Regarding claim 3, Nagamatsu discloses the work support device according to claim 2, further comprising a target angle derivation unit configured to derive a target angle (orientation) that is a joint angle of each joint part when the grasping part is positioned at a target position, wherein the state determination unit includes a joint angle determination unit configured to determine, as the state, whether at least one of the joint parts has reached the target angle, and the brake control unit restricts the actuation of the arm unit by restricting the actuation of the joint part determined to have reached the target angle (paragraphs 0082-0096, 0129-0133). 
Regarding claim 4, Nagamatsu discloses the work support device according to claim 1, wherein the state determination unit includes a positioning determination unit (Fig. 3, element 20, 25) configured to determine, as the state, whether the grasping part is positioned at the target position, and the brake control unit controls the brake unit to restrict the actuation of the arm unit when the grasping part is determined to be positioned at the target position (paragraph 0048, 0054-0066, 0077, 0111-0116, 0126-0127, 0130-0131). 
Regarding claim 5, Nagamatsu discloses the work support device according to claim 4, wherein the arm unit includes a detector (Fig. 3, element 20, 25) configured to detect the target position, and the positioning determination unit determines whether the grasping part is positioned at the target position based on a result of detection by the detector (paragraph 0056-0063, 0077, 0111). 
Regarding claim 6, Nagamatsu discloses the work support device according to claim 1, wherein the state determination unit includes an in-region operation determination unit configured to determine, as the state, whether at least a partial region of the arm unit is likely to protrude from inside of a set spatial region (Fig. 4, element A1) to outside of the set spatial region (Fig. 4, element A2, B), and the brake control unit controls the brake unit to restrict the actuation of the arm unit when the partial region of the arm unit is determined to be likely to protrude to the outside of the set spatial region (paragraph 0028-0029, 0121-0127, 0132, 0171-0174). 
Regarding claim 7, Nagamatsu discloses the work support device according to claim 1, wherein the arm unit includes an obstacle sensing unit (Fig. 5, step S5) configured to sense an obstacle (Fig. 4, element 7a2), the state determination unit includes a collision determination unit (Fig. 5, step S6) configured to determine, as the state, whether at least a part of the arm unit is in a close state in which the part of the arm unit is close to the obstacle based on a result of sensing by the obstacle sensing unit (YES at Fig. 5, step S6), and the brake control unit controls the brake unit (Fig. 5, step S10) to restrict the actuation of the arm unit when the part of the arm unit is determined to be in the close state (paragraph 0121, 0145-0162, 0171-0174). 
	Regarding claim 9, Nagamatsu discloses the work support device according to claim 1, wherein at least one of the joint parts is horizontally rotatable, and at least one of the joint parts is vertically rotatable (paragraph 0024, 0033-0035, 0037, 0040). 
	Regarding claim 10, Nagamatsu discloses the work support device according to claim 1, wherein one of the link parts and the grasping part are coupled with each other through one of the joint parts (Fig. 2, element 16; hand joint), and the joint part is horizontally and vertically rotatable (paragraph 0024, 0038, 0045). 
	Regarding claim 15, Nagamatsu discloses a work support method executed by a work support device (Figs. 1 and 4, element 1) including an arm unit (Fig. 4, element 7a1) including a grasping part (Fig. 4, element 17a1) configured to grasp an object (Fig. 1, element 4), a plurality of joint parts (rotation transmission systems), and a plurality of link parts (Figs. 2-3, elements 11-16, linkage) actuatably coupled (via motors and transmission systems) through each joint part, and a brake unit (braking means via Fig. 3, elements 19, 24) provided to at least one of the joint parts to restrict actuation of the arm unit (paragraph 0024, 0026, 0031, 0038, 0040-0047, 0052-0053, 0064-0066), the method comprising: determining (Fig. 5, step S2) the state (position) of the arm unit (paragraph 0057-0062, 0077, 0129); and controlling (Fig. 5, step S10) the brake unit (braking means via Fig. 3, element 19, 24) to restrict the actuation of the arm unit in accordance with the state of the arm unit (paragraph 0064-0066, 0157-0162). 
	Regarding claim 16, Nagamatsu discloses a computer program product having a non-transitory computer readable medium (Fig. 3, element 21) including programmed instructions (Fig. 5), wherein the instructions, when executed by a computer (Fig. 3, element 8a1) configured to control a work support device (Figs. 1 and 4, element 1) including an arm unit (Fig. 4, element 7a1) including a grasping part (Fig. 4, element 17a1) configured to grasp an object (Fig. 1, element 4), a plurality of joint parts (rotation transmission systems), and a plurality of link parts (Figs. 2-3, elements 11-16, linkage) actuatably coupled (via motors and the transmission system) through each joint part, and a brake unit (braking means via Fig. 3 elements 19, 24) provided to at least one of the joint parts to restrict actuation of the arm unit (paragraph 0024, 0026, 0031, 0038, 0040-0049, 0052-0053, 0064-0066), cause the computer to perform: determining (Fig. 5, step S2) the state (position) of the arm unit (paragraph 0048, 0054-0066, 0077, 0129); and controlling (Fig. 5, step S10) the brake unit (braking means via Fig. 3, element 18-19, 24) to restrict the actuation of the arm unit in accordance with the state of the arm unit (paragraph 0062-0066, 0156-0162). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (US 2007/0118249 A1) as applied to claim 1 above, and further in view of Johannessen et al. (US 2004/0148058 A1).
	Regarding claim 11, Nagamatsu teach the work support device according to claim 1, further comprising: a movement control unit (Fig. 3, element 18; Fig. 5, step S7-S8) configured to move the grasping part of the arm unit to a target position (paragraph 0125-0127, 0151, 0165-0167); and a reception unit (Fig. 3, element 9a1) configured to receive a switching instruction to perform switching between a manual mode in which the arm unit is manually moved and an automatic mode in which the arm unit is moved to the target position under control of the movement control unit, wherein when a switching instruction to the automatic mode is received, the movement control unit controls a drive unit (Fig. 3, element 24) configured to drive the joint parts of the arm unit to move the grasping part to the target position (paragraph 0031, 0040-0045, 0053, 0088-0095, 0110, 0128, 0164). 
	Nagamatsu is silent regarding the reception unit being configured to receive a switching instruction to perform switching between a manual mode in which the arm unit is manually moved and an automatic mode in which the arm unit is moved under control of the movement control unit, wherein when a switching instruction to the automatic mode is received, an automatic control unit controls the robot.
	Johannessen et al. teach a reception unit (Fig. 1, element 1) configured to receive a switching instruction to perform switching between a manual mode in which the arm unit is manually moved and an automatic mode in which the arm unit is moved to a target position under control of a movement control unit (Fig. 4, element 2), wherein when a switching instruction to the automatic mode is received, the system is configured to drive the robots by way of the movement control unit (paragraph 0020, 0043). 	Prior to applicant’s effective filing date, it would have been obvious to a person having ordinary skill in the art to apply the well-known technique taught by Johannessen et al. to the prior art system taught by Nagamatsu. Application of the technique taught by Johannessen et al. to the prior art system taught by Nagamatsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: Nagamatsu’s reception unit being configured to receive a switching instruction to perform switching between a manual mode in which the arm unit is manually moved and an automatic mode in which the arm unit is moved to the target position under control of the movement control unit, wherein when a switching instruction to the automatic mode is received, the movement control unit controls a drive unit configured to drive the joint parts of the arm unit to move the grasping part to the target position.
	Regarding claim 12, Nagamatsu teaches the work support device according to claim 11, wherein a plurality of the drive units is provided to the respective joint parts (paragraph 0053). 
Allowable Subject Matter
Claims 8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dale Moyer/Primary Examiner, Art Unit 3664